EXHIBIT 99.1 T604.682.3ir@levon.com www.levon.com Suite 900, 570 Granville Street Vancouver, BC V6C 3P1 July 15, 2014 VIA SEDAR To: All applicable Exchanges and Commissions Dear Sirs/Mesdames: Re: Notice of the Meeting and Record Dates 2014 Annual General and Special Meeting In compliance with National Policy NI54-101 requirements, the following is an advance notice of the meeting of: Issuer Levon Resources Ltd. ISIN CA5279011020 CUSIP Meeting Date September 18, 2014 Record Date for Notice August 14, 2014 Record Date for Voting August 14, 2014 Beneficial Ownership Determination Date August 14, 2014 Class of Securities Entitled to Receive Notice Common Class of Securities Entitled to Vote Common Type of Meeting Annual General and Special Yours truly, LEVON RESOURCES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary
